DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance: The examiner has reviewed the prior art in light of applicant’s claimed invention and finds that the combined claims define over the prior art.  The cited prior art does not disclose or suggest a semiconductor device inter alia the limitations “…an electrically insulating structure arranged between the first semiconductor chip and the second semiconductor chip, which is configured to galvanically isolate the first semiconductor chip and the second semiconductor chip from each other, wherein the first electrical potential domain corresponds to a first operating voltage of the first semiconductor chip, wherein the second electrical potential domain corresponds to a second operating voltage of the second semiconductor chip, which is different from the first operating voltage, and wherein the carrier electrical potential is different from the first operating voltage and the second operating voltage.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG A LUU whose telephone number is (571)272-1902. The examiner can normally be reached M - F 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHUONG A LUU/Primary Examiner, Art Unit 2898                                                                                                                                                                                                        May 07, 2022